Citation Nr: 1111584	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.  He died in May 1975.  The appellant is apparently the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Service connection for the cause of the Veteran's death and death pension were denied by June 1975 and February 1994 letter decisions which were not timely appealed.  Thereafter, relevant service department records were located and associated with the claims file.  Thus, the claims will be considered on the merits in accordance with 38 C.F.R. § 3.156(c) (2010).

The issue of service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service from June 1957 to June 1960.

2.  The Veteran did not serve during a period of war.



CONCLUSION OF LAW

Entitlement to nonservice-connected death pension is not warranted as a matter of law.  38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The Board notes that the appellant did not receive preadjudication notice concerning her claim of entitlement to death pension.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that failure to comply with the notice requirement of the VCAA is not prejudicial to the claimant if, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Here the appellant does not contend that the Veteran served during a period of war.  Rather, she contends that she should receive benefits despite his lack of wartime service.  As the claim for death pension is being denied as a matter of law, there is no prejudice to the appellant.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (that failure to comply with the VCAA is not prejudicial to the claimant if, based on the facts alleged, no entitlement exists); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Analysis

The appellant claims that she should receive a death pension because her deceased spouse served in the United States Marine Corps from June 1957 to June 1960 and was honorably discharged.  She additionally contends that she should be entitled to death pension because her husband served in Beirut, Lebanon, during a time of conflict.

In order to establish basic eligibility for VA death pension benefits to the surviving spouse of a veteran, the veteran must have had the requisite service.  38 U.S.C.A. § 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

A review of the record shows that the veteran served on active duty from June 1957 to June 1960.  Under 38 U.S.C.A. § 101 and 38 C.F.R. § 3.2, specifying periods of war, the Korean conflict began on June 27, 1950, and ended on January 31, 1955.  The Vietnam Era began on February 28, 1961, and ended on May 7, 1975, in the case of the veteran who served in the Republic of Vietnam during that period.  In all other cases, the Vietnam Era began on August 5, 1964, and ended on May 7, 1975.

The Veteran served during peacetime, as he served during the time period between the Korean conflict and the Vietnam era.  Thus, he did not serve 90 days or more during a period of war.  As he did not have any qualifying wartime service, his surviving spouse does not meet the basic eligibility requirements for VA non-service connected death pension benefits.  While the Board sympathizes with the appellant's contentions, in this case, the law is dispositive.  Accordingly, her claim for entitlement to death pension must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension is denied.


REMAND

The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to her claim for cause of death benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board notes at the outset that there are no medical records associated with the claims file from the time of the Veteran's death in May 1975.  The death certificate indicates that he was treated at Windham Community Hospital after his fatal car accident and that an autopsy was subsequently performed.  Thus, treatment records from Windham Community Hospital and the Veteran's autopsy report should be requested on remand.

Additionally, the appellant contends that the Veteran's car accident was in fact a suicide that was related to his PTSD.  She further contends that his stressor involved his participation in combat while on active duty with the Marine Corps during 1958 in Beirut, Lebanon.  Thus, the Veteran's personnel records should be obtained.

The Board notes that there is also some question concerning the Veteran and the appellant's marital status.  In this regard, the marriage certificate submitted by the appellant indicates that her marriage with the Veteran was her second marriage.  The Board observes that the appellant's claim for benefits additionally indicates a marriage prior to the Veteran.  However, the appellant has not submitted a divorce certificate for this marriage, but only one for a marriage lasting from October 1975 to September 1989.  Thus, the appellant must be requested to submit the divorce certificate from her first marriage.  

During the pendency of this appeal the Court issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, in general, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation (DIC) case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Board notes that elements one and three were not included in the July 2008 letter to the appellant.  In addition, the Board notes that notice of the type of information and evidence necessary to establish an effective date for the benefit on appeal has not been provided in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides a statement of the conditions for which a Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  Additionally, send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information and evidence needed to establish an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman.

2.  Request that the appellant submit the marriage and divorce certificate from her first marriage.

3.  Request the Veteran's service personnel records through official sources.

4.  Obtain and associate with the claims file any pertinent records adequately identified by the appellant, including any medical records surrounding the Veteran's death and autopsy report.  She should also be requested to provide a release so that copies of treatment records might be obtained from Windham Community Hospital where the Veteran was reportedly treated prior to death.  To the extent records are obtained, they should be associated with the claims folder.  To the extent records are not obtained, the claims file should document the attempts made to obtain the records.

5.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


